Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reason for Allowance
The following is an examiner’s statement of reasons for allowance:
Neither Wolton nor Sampat discloses “displaying on the client computing device the customized three-dimensional user interface comprising the plurality of spatial publishing objects positioned according to the configuration selection; placing an advertisement on an interior surface of a selected spatial publishing object of the plurality of spatial publishing objects, wherein a position of the advertisement adjusts dynamically so that the advertisement always faces a point of view of the user; DMSLIBRARYO1\15490\105002\35580178.vl-11/22/19 _2_ 16/881,651 15490-105002US5receiving, via the one or more input interfaces associated with the client computing device, a selection for a selected channel from the multiple audiovisual communication channels of [[a]] the selected spatial publishing object of the plurality of spatial publishing objects; and modifying a display mode from a first display mode that displays the customized three- dimensional user interface comprising the plurality of spatial publishing objects to a second display mode that displays the selected channel in a full screen display” in the context of the claim language.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
				Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Anita D Chaudhuri/
Examiner, Art Unit 2173

/TADESSE HAILU/Primary Examiner, Art Unit 2173